UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1655


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             and

HANCOCK BANK,

                   Garnishee,

             v.

WAYNE ALLEN FLETCHER,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:02-cv-00493-H)


Submitted:    September 18, 2009               Decided:    October 8, 2009


Before MOTZ and       SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Allen Fletcher, Appellant Pro Se. Neal Fowler, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne Allen Fletcher appeals a district court order

denying his motion filed under Federal Rule of Civil Procedure

60(b)(6).     We have reviewed the record and the district court’s

order and find the court did not abuse its discretion in denying

the motion.     See Werner v. Carbo, 731 F.2d 204, 206 (4th Cir.

1984) (stating standard of review).      Accordingly, we affirm.     We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     2